 Case 2:20-cv-00942-WHA-JTA Document 14 Filed 03/31/21 Page 1 of 3



            IN THE UNITED STATES DISTRICT COURT FOR ,
                                                    F               D
                 THE MIDDLE DISTRICT OF ALABAMA

                        NORTHERN DIVISION        1021 MAR 3     A 10: 33
                                                              7i;CETT, CLIe.
                                                                   aMi
                                                                         t\
STEPHONE D. TAYLOR,

      Plaintiff,

vs.                         CASE NO:   2:20-cv-942-WHA-JTA

MONICA McCOY,

       Defendants,



      PLAINTIFF'S OBJECTION TO MAGISTRATE'S RECOMMENDATION



       Plaintiff would respectfully file this Objection to the
Magistrate Judge's Recommendation to Dismiss this Case
without Prejudice for the following Reasons:

      #1.   On March 5th, 2021, Plaintiff wrote and informed
this Court that Plaintiff had been Transferred from
Easterling to Ventress Correctional Facility.

      #2.   It is through NO fault of the Plaintiff, that
Plaintiff is NOT receiving his Legal Mail until 10-14 days
later, as with the present Order, Plaintiff did not receive
this Court's ORDER until March 26tb, 2021.

      #3.   Plaintiff should not be punished for complying
with this Court's Order's, as there is no way that the
Plaintiff should be held accountable for mail to the Court
once the Plaintiff places Mail in the U.S. Mail Box at the
prison in which he is housed.
 Case 2:20-cv-00942-WHA-JTA Document 14 Filed 03/31/21 Page 2 of 3



     WHEREFORE, premises considered, Plaintiff prays that

this Honorable Court would thus, GRANT this Objection, and
thus allow this Case to proceed.




DATED:   March 26, 2021.          Respectfully Submitted,




                                  STEPHONE D. TAYLORE

                                  AIS # 185886    E1-42A

                                  V.C.F.   379 Highway 239, N.

                                  Clayton, Alabama     36016




                     CERTIFICATE-OF SERVICE



     I hereby certify that on this the 26th day of March,
2021, that I have placed a copy of the Plaintiff's Objection
in the U.S. mail, with lst Class Postage affixed and
addressed too:   Clerk of the Court, United States District
Court, Middle District of Alabama, 1 Church Street, Suite
B-110, Montgomery, Alabama     36104-4018.




                                  STEPHONE D. TAYLOR
                                                Case 2:20-cv-00942-WHA-JTA Document 14 Filed 03/31/21 Page 3 of 3




                                                                        ,A
        alltress (acc,
                Vane,                        -4171v15 ‘sssh                           '11.4viErflf AL 360
                                                                                            11    •
                                                                                      AR 2021. PM 4 L.
 3-1 9 IA               Vt;5\1 koety 031 No`cA\%
  C (6)                  A.L 36(316,


                                                                              o.Crce 0C -kilt C\eg
                                                                             unge6            gis-krkk-
                                                                             Ani6ote. \yis+r;c.1.-   AticicArcla
              THIS
              FR9gCORREPPY,RFACEISTORWROIY,
                     ,:fit
                         .AtAtAluSTATEPRIZIC E
                                                                              cilur(1)                suakAe.       A




              CQINNTS HAVE NOT BEEN EVALU TB'
                MDINM          ENDO*
                                             T                                Mc     (limey)     AL 36tuy_ e(018
             COREOTiOWS IS NOT
                                  RESPONSIBLEIO.,
               TH4..iSi)BSILIMPE.R..Gotwofut
                  tattesED bovnahicArioN.
                                                             "?   T-?


T1.4Y,TAy,
